DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claims 1 and 8, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 1 and 8, and specifically comprising the limitation of “a peripheral electrostatic discharge trace disposed between the frame and the display panel and connected to the grounding element, wherein the peripheral electrostatic discharge trace comprises a first guiding portion; and a voltage regulating element electrically connected between the grounding structure of the printed circuit board assembly and the first guiding portion of the peripheral electrostatic discharge trace” including the remaining limitations.
	Claims 2-7 and 9-12 are allowable, at least, because of their dependencies.
	Examiner Note: Xu (US PG Pub. No. 2010/0265430) discloses in figure 3: a liquid crystal display (abstract, line) with a discharge trace (151) connected to the frame (12) via a conductive film (152) but it is not between the display panel (11) and the frame and there is no mention of or provision for a voltage regulating element or the remaining limitations of the claims.

	  Page 12 of 15
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.	

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879